Citation Nr: 0104870	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  98-10 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946 and from September 1950 to February 1952.  He died in 
July 1997.  The appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


REMAND

The veteran died in July 1997.  The Certificate of Death 
named acute respiratory failure as the immediate cause of 
death, due to or as a consequence of chronic obstructive 
pulmonary disease (COPD).  An autopsy was not performed.  

At the time of his death service connection was not in effect 
for any disability.

The claimant contends that the veteran developed COPD as a 
result of asbestos exposure during service in the United 
States Navy during World War II and the Korean War.  She has 
stated that he was exposed to asbestos in the course of his 
work with pipe insulation.  

The Board notes that the veteran served on active duty in the 
United States Navy as a machinist's mate.  A machinist's mate 
is responsible for a ship's steam propulsion, and for 
maintaining auxiliary equipment and on deck machinery.  The 
veteran is further noted to have served on board the USS 
HECTOR (AR-7) during World War II.  The HECTOR was a modified 
VULCAN Class Liberty ship which served to repair ships of the 
Pacific Fleet.  Finally, the Board notes that VA has 
recognized the fact that during World War II, several million 
people employed by U.S. shipyards and U.S. Navy veterans were 
exposed to chrysotile products as well as amosite and 
crocidolite since these varieties of African asbestos were 
used extensively in military ship construction.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  

By definition the veteran's job entailed working in the 
"bowels" of his ship.  Hence, it must be conceded that he 
was exposed to steam pipes, etc. which were insulated with 
asbestos.  Additionally, as he served on board a repair 
vessel, it is highly likely that he worked on board other 
ships and at times was required to remove pipe insulation to 
effectuate a repair of disabled vessels.  Hence, the Board 
finds that the veteran was exposed to asbestos in-service.  

This finding, however, does not end the Board's inquiry.  In 
this regard, the evidence shows that before COPD was 
diagnosed the veteran was first diagnosed with chronic 
bronchitis, and then later, in 1978, with emphysema.  
Moreover, the record shows a history of smoking by the 
veteran.  While COPD can be the result of lung damage caused 
by asbestos exposure, see, e.g., www.onhealth.webmd.com, in 
light of the multifactorial elements present in this case 
further development is in order.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)

Therefore, this case is REMANDED for the following actions:

1.  The RO should contact the claimant 
and afford her the opportunity to 
identify or submit any additional 
pertinent evidence in support of her 
claim, to include competent evidence that 
provides a relationship between the cause 
of the veteran's death due COPD and any 
in-service exposure to asbestos.  After 
receiving the claimant's response, the RO 
should attempt to obtain copies of all 
records that she has identified which 
have not previously been associated with 
the claims file.  The RO must document in 
the claims file all attempts it makes to 
secure this evidence.  If, after making 
reasonable efforts, the RO is unable to 
secure all of the outstanding records, 
the RO must notify the claimant and (a) 
identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.  

2.  The case should then be referred for 
an opinion by a pulmonologist.  The 
pulmonologist is to assume that the 
veteran was exposed to asbestos in the 
course of his military service as a 
machinist's mate in the United States 
Navy.  The pulmonologist should then 
express an opinion whether it is at least 
as likely as not that the veteran's COPD 
was related to exposure to asbestos 
during service.  The examiner must 
explain the role, if any, that the 
veteran's smoking history played in the 
development of COPD.  The claims file 
must be made available to and reviewed by 
the pulmonologist prior to the requested 
study and the pulmonologist's report 
should reflect that such a review was 
made.  A complete rationale for 
conclusions must be provided.  The 
pulmonologist's report should be typed. 

3.  Thereafter, RO should review the 
pulmonologist's report to ensure that it 
is in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  The RO should then re-adjudicate the 
claim of entitlement to service 
connection for the cause of the veteran's 
death.  If the benefit sought on appeal 
remains denied, the RO should provide the 
appellant and her representative with a 
supplemental statement of the case and 
allow them an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the appellant until she 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


